Citation Nr: 1409011	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  
 
The Veteran testified before the undersigned Veterans Law Judge at a December 2012 videoconference hearing, and a transcript of this hearing is of record.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a current hearing loss disability in his right ear.

2.  The Veteran's left ear hearing loss did not have onset in service or within one year of service and was not caused by or otherwise related to the Veteran's active military service.  

3.  The Veteran's tinnitus did not have onset in service and was not caused by or otherwise related to the Veteran's active military service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran served as a crewman on B-66 and B-52 airplanes, and he reported prolonged noise exposure from jet engines.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

As an initial matter, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, pre-November 1967 audiograms provided in the Veteran's service treatment records are assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses.

Service treatment records show that on the Veteran's pre-induction examination in February 1965, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
-5 (5)
-5 (5)
0 (10)
0 (5)

At an October 1965 examination, coinciding with the beginning of the Veteran's enlistment, puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5(5)
-5 (0)

During the Veteran's January 1987 retirement examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
10
10
15
15
20

Post-service, there is no medical evidence of a hearing loss disability within one year of service.  At his December 2012 video conference hearing, the Veteran testified that he first notice hearing problems eight to ten years ago, which would place onset at least fifteen years after service.  He described an insidious onset to his tinnitus, admitting that he was unable to determine exactly when he first noticed this problem.  

The Veteran was afforded a VA examination in May 2010.  He described significant in-service noise exposure as a crewman and on the flightline in service, but denied post-service noise exposure.  He reported first noticing tinnitus approximately two years ago.  At that time, puretone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
30
LEFT
10
20
30
35
50

Speech recognition scores on the Maryland CNC test were 100 percent in the right ear and 96 percent in the left ear.  Based on these results, the Veteran meets the criteria for a left ear hearing loss disability, but not a right ear hearing loss disability.  See 38 C.F.R. § 3.385 (2013).  

After reviewing the Veteran's claims folder, the examiner concluded that it is less likely than not that the Veteran's current hearing loss had onset in service or was caused or permanently aggravated by the Veteran's active military service.  She explained that,

The Veteran entered and exited military service with normal hearing.  Although there is some change noted in his hearing thresholds during his +20 year military career, his hearing was still well within normal limits and this shift is not indicative of acoustic trauma.  The Veteran stated that his constant tinnitus began about 2 years ago which is more than 20 years after leaving military service.

It is unclear whether the examiner converted the Veteran's pre-November 1967 audiogram results from ASA to ISO (ANSI) units; however, the Board finds that this does not significantly affect the probative value of the examiner's opinion, as the converted test results actually show a smaller threshold shift between induction and separation and are thus unlikely to change the examiner's opinion.

In October 2010, the Veteran submitted a letter from a private audiologist, Dr. J.S., who stated that "[the Veteran's] hearing loss and tinnitus could possibly be related to his noise exposures as a crewmember during his tour of duty during the Vietnam War."  Also included was an audiogram, but it was in graphical form.

Based on the above evidence, entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  

As noted above, the Veteran's service treatment records show that the Veteran's hearing was with normal limits at separation from service and it is the expert opinion of the VA audiologist who performed the May 2010 VA examination that the slight thresholds shifts between induction and separation are inconsistent with hearing loss due to acoustic trauma.  The Veteran's service treatment records are negative for complaints of or treatment for tinnitus.  

Additionally, there is no objective medical evidence of a compensable hearing loss disability within one year of service.  The Veteran's own lay statements place the onset of his hearing loss and tinnitus fifteen to twenty years after separation from service.

The Board has also considered whether the Veteran's current hearing loss is otherwise related to his in-service noise exposure, even if it did not have onset in service.  However, a VA audiologist has concluded that it is less likely than not that the Veteran's current hearing loss disability was incurred in service or is otherwise related to the Veteran's active military service.  Her opinion was reached after both an examination of the Veteran and a review of the claims folder and she provided a rationale for her conclusions.

Part of the examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service.  The Board acknowledges that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, an argument could be made that the May 2010 examination report is contrary to the ruling in Hensley, and therefore insufficient on which to base a decision.  However, the examiner also considered the nature of the threshold shifts between induction and separation from service and concluded that they are not indicative of acoustic trauma.  Furthermore, there is a lengthy period of time between the Veteran's separation from service and his first post-service complaints of hearing loss and tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has considered the private opinion of Dr. J.S.; however, speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. J.S.'s opinion only states that the Veteran's hearing loss and tinnitus "could possibly" be caused by his in-service noise exposure, not that such a causal relationship is probable or likely.  Furthermore, there is no evidence that Dr. J.S. reviewed the Veteran's claims file, including his service treatment records, which show normal hearing at the time of the Veteran's retirement from service.  Accordingly, this evidence is afforded limited weight.

Overall, the Board finds that there is not sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

The Veteran appears to sincerely believe that his present hearing problems and tinnitus were caused by noise exposure in service; however, he has not been shown to be competent to establish an etiological nexus between any current disability and his exposure to noise during his period of active duty. 

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss and tinnitus due to noise exposure in service is too complex to be addressed by a layperson.  While the Veteran is certainly competent to testify to symptoms he observed, such as ringing in his ears or subjective hearing impairment, he is not competent to offer an opinion as to the cause of these disabilities.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Board finds that other evidence of record, including the opinions of medical professionals who have reviewed all the evidence of record and the absence of any complaints of or treatment for any hearing loss disability in the years immediately after separation from service, to be more probative in this case than the lay evidence. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hearing loss and tinnitus had its onset in service, within one year following separation from service, or are etiologically related to service.  

For all the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in April 2009 and September 2009 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing before a member of the Board.  The hearing was adequate as the undersigned Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


